 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   RAYMOND CLARK,                                    No. 2:17-cv-2637 AC P
11                        Plaintiff,
12          v.                                         ORDER
13   SCOTT KERNAN, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. Although plaintiff has provided his prisoner trust account statement, he has not

18   filed an in forma pauperis application. See 28 U.S.C. §§ 1914(a), 1915(a). Plaintiff will be

19   provided the opportunity to submit the appropriate application in support of a request to proceed

20   in forma pauperis.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Plaintiff shall submit, within thirty days from the date of this order, an application in

23   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court.

24   Plaintiff’s failure to comply with this order will result in a recommendation that this action be

25   dismissed.

26   ////

27   ////

28   ////
                                                       1
 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 2   Forma Pauperis By a Prisoner.
 3   DATED: March 4, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
